Citation Nr: 1742340	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to August 1974.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issue of entitlement to service connection for bilateral hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to the acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has tinnitus as a result of in-service noise exposure.  As an armored reconnaissance specialist, he commanded an M551 Sheridan and operated an M114 vehicle.  While working on those vehicles, the Veteran was exposed to noise from their guns, diesel engines, and vehicle tracks/drive wheels.  The Veteran reports that he first experienced ringing in his ears during service and that it has continued since then.  

The Veteran's service personnel records reflect a military occupational specialty (MOS) of armor reconnaissance specialty, with a secondary specialty as an armor crewman.  The Veteran's reported noise exposure during service is consistent with the facts and circumstances of his service.  Thus, the Board concedes that the Veteran sustained acoustic trauma during active service. 

The Veteran's service treatment records are silent for complaints of or treatment for tinnitus during active service.  According to his April 1971 enlistment examination report, the Veteran entered service with normal hearing and ears.  A separation examination provided in June 1974 also reflected normal hearing and ears.  On separation examination, the Veteran reported that there had been no major change in his health since his last examination.  

In February 2013, the Veteran was provided a VA examination.  At the examination, he reported that he first experienced bilateral tinnitus at the end of active service.  The VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, as the Veteran did not have a significant threshold shift in his hearing acuity between his examination at enlistment and his examination at separation.  
  
The Board finds that the February 2013 VA opinion lacks probative value in determining whether the Veteran's tinnitus was incurred in or caused by service.  The opinion did not give sufficient consideration to the Veteran's lay statements regarding the onset of tinnitus in service.  Instead, the examiner cited the Veteran's audiometric test results at enlistment and separation as evidence that tinnitus was not incurred in service, thereby improperly conflating tinnitus with hearing loss.  

Tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  In this regard, the Veteran has stated that his tinnitus symptoms started during service and have continued since that time.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus.  Additionally, the Board finds the Veteran credible in his reports that tinnitus began in service and has continued ever since.  The Veteran's statements regarding onset are consistent with the circumstances of his service and with the record as a whole, and the Board therefore finds him credible in this regard.  

In sum, the Veteran has a current diagnosis of tinnitus, and the Board concedes that he sustained acoustic trauma during military service.  The VA medical opinion of record lacks probative value in determining whether a nexus exists between the Veteran's current disability and his active service.  However, the Veteran has competently and credibly reported that he first noticed tinnitus during service and that his symptomatology has continued since service.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

In his December 2013 substantive appeal, the Veteran requested a Travel Board hearing.  The Veteran again requested a Travel Board hearing in correspondence received by VA in February 2016.  Additionally, the Veteran stated that he had moved to Haslet, Texas, and he requested that the hearing be held at the nearest Regional Office (RO).  As hearings before the Board at the RO are scheduled by the RO, a remand is required to provide the Veteran a hearing on the issue of entitlement to service connection for bilateral hearing loss disability.  38 C.F.R. § 20.704 (2017).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.  The hearing should be scheduled at the Regional Office most convenient to Haslet, Texas.  Notify the Veteran and his representative of the date, time, and location of the hearing.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


